Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 1 of 9
Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 2 of 9
Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 3 of 9
Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 4 of 9
Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 5 of 9
Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 6 of 9
Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 7 of 9
Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 8 of 9
Case 20-11072-jkf   Doc 28   Filed 05/05/20 Entered 05/05/20 02:59:25   Desc Main
                             Document      Page 9 of 9
